DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 61/715,028; 14/056,857; 62/299,277; 62/316,851; 15/442,074; 15/477,393; 15/798,978; 62/815,064; 16/438,966, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claims 1-15  and 17-18, the disclosures of Application Nos. 61/715,028; 14/056,857; 62/299,277; 62/316,851; 15/442,074; 15/477,393; 15/798,978; 62/815,064; 16/438,966 fail to provide adequate support or enablement.  

With regard to independent claim 12 at least the subject matter of “posts mounted to the table mount and each of the leg supports, each of the posts including: a first link pivotally mounted to thereto at a first joint; a second link pivotally mounted thereto at a second joint; and locking nuts in operable connection with the first joint and the second joint” is not supported by the prior disclosures listed above. Thus claims 13-15 which depend from claim 12 are not supported by the prior disclosures listed above for at least the same reasons.  
With regard to dependent claim 17, the subject matter of “wherein the recess operably engages with a locking nut, and the locking nut is selectively configurable for releasably securing the projection of the leg support assembly in the recess” is not supported by the prior disclosures listed above.
With regard to dependent claim 18, the subject matter of  “further comprising a buttress in connection with table mount, patient support, and leg mount” is not supported by the prior disclosures listed above.
Thus with regard to claims 1-15 and 17-18 the earliest priority date (from provisional application 62/892,272) is 08/27/2019.


Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8, line 2 recites, “in connection with to a bracket” which is unclear for referencing both “with” and “to-“.  For the purposes of examination the limitation will be interpreted as --in connection with a bracket--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 17 recites, “wherein the recess operably engages with a locking nut” and it is not clear whether one or both of the claimed recesses are being referred to.  For the purposes of examination the claim will be interpreted as --wherein each recess operably engages with a locking nut--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 2 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kreuzer  (US 2015/0290064).
Regarding claim 1, Kreuzer discloses a distraction system 10 (Fig. 1, system for adjustably restraining a patient’s body and lower limb; [0024]), comprising: a table mount (150, 203a, 203b (rail 150, support portions 203a, 203b, [0028]-[0030]see annotated Fig. 3 below) 



    PNG
    media_image1.png
    597
    706
    media_image1.png
    Greyscale

having a configuration for attachment to side rails 24 ([0028], annotated Fig. 3) of a surgical table 20 (bed 20, [0028]; annotated Fig. 3); a patient support 20 (bed 20) in connection with the table mount (annotated Fig. 3), and the patient support having a configuration for supporting buttocks of a patient ([0027]); an adjustable perineal post 110 in an adjustable connection with the patient support ([0024]), and a leg mount 201a  (left support assembly 201a, [0029]-[0030], annotated Fig. 3) in connection with the table mount ([0028]- [0030); see annotated Fig. 3), and the leg mount having a configuration for supporting one or more leg support assemblies 200 (support system 200, [0028]; annotated Fig. 3).

	Regarding claim 6, Kreuzer discloses the invention as described above and further discloses wherein the adjustable perineal post includes a shaft 110 (post 110, Fig. 2) and a cylindrical pad ([0037], removably mounted to the shaft (pad which covers post 110 [shaft] is capable of being removed).
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Newkirk (2004/0133979).
	Regarding claim 16, Newkirk discloses a distraction system (Fig. 6, [0003]), comprising: a table mount 14 (transvers bar 14, [0101]; see annotated Fig. 6 below; [101])

    PNG
    media_image2.png
    630
    805
    media_image2.png
    Greyscale


having a configuration for attachment to side rails 116 ([01116], annotated Fig. 6) of a surgical table 22 (patient support deck 22; annotated Fig. 6); a patient support 26, 28, 90, 106 (back support portion 26 and shoulder support portion 28, [101]; seat support 90, head section 106 [0112], [0114]) in connection with the table mount (Fig. 6, [0115]), and the patient support having a configuration for supporting buttocks of a patient ([0112]); and a leg mount 64 (pair of leg supports 64 [0107]; see annotated Fig. 3 below and Applicant’s specification [00204]) 

    PNG
    media_image3.png
    667
    764
    media_image3.png
    Greyscale

in connection with the table mount (see annotated Fig. 3 above), the leg mount having a pair of leg supports 64 (second traction bars 64, [107]), each of the leg supports configured to receive and support a leg support assembly ([0118]), and the pair of leg supports forming a pair of recesses 128 (annotated Fig. 3), each of 81355.0001.02_68_ the recesses configured for receiving a projection 122 (elongated rod 122, [0118]) of the leg support assembly ([0118]), whereby to mount the leg support assembly to the surgical table ([0118]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer  (US 2015/0290064) in view of Anderson (US 3135257).
Regarding claim 3, Kreuzer discloses the invention as described above and further discloses locking the pair of arms with an appropriate spacing relative to the different widths of the surgical tables ([0028]; see annotated Fig. 3 above; quick connector used to releasably lock support portions 203a, 203b [arms]]).
Kreuzer does not disclose wherein the table mount includes locking nuts provided to lock the pair of arms with an appropriate spacing relative to the different widths of the surgical tables ([0028]).
Anderson teaches an analogous distraction system (Fig. 1) having an analogous telescoping arm 26 (traction rod 26, col. 2, lines 49-67; Fig. 6) and a locking nut 30 provided to lock the arm (col. 2, lines 49-67).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide for locking each arm of the pair of arms with an appropriate spacing relative to different widths of the surgical tables of the distraction system of Kreuzer, a locking nut, as taught by Anderson, in order to provide an improved distraction system that has an easy mechanism to lock a position of the arm.
Claim 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer  (US 2015/0290064) in view of Spendley (US 2013/0206149).
Regarding claim 4, Kreuzer discloses the invention as disclosed above.
Kreuzer does not disclose wherein the patient support comprises81355.0001.02-65- a radiotranslucent support.
Spendley discloses an analogous patient support wherein the patient support comprises a radiotranslucent support ([0019]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the patient support of the distraction system of Kreuzer is a radiotranslucent support as taught by Spendley in order to provide an improved distraction system that may be used during the obtaining of X-ray images.
Regarding claim 5, Kreuzer in view of Spendley discloses the invention as described above and the combination further discloses wherein the radiotranslucent support includes a pad to receive the buttocks of the patient (Kreuzer, [0027]).
Claim 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer  (US 2015/0290064) in view of Strange (US 5933887).
	Regarding claim 7, Kreuzer discloses the invention as described above.  
	Kreuzer fails to disclose wherein the shaft is secured to a rotatably mounted cylinder in connection with the patient support.
	Strange teaches an analogous distraction system comprising (Fig. 1, col. 2, lines 63-67) comprising an analogous patient support 110 (table portion 110, col. 4, 

    PNG
    media_image4.png
    317
    498
    media_image4.png
    Greyscale


including an analogous shaft 122 and analogous pad 124, wherein the shaft is secured to a rotatably mounted cylinder 120 (seat clamp 120 includes cylindrical portion around crossbar 118 as seen in Fig. 3; col. 4, lines 57-64; col. 5, lines 25-39; seat clamp rotatable around crossbar 118 [axis y]; see annotated Fig. 3 above) in connection with the patient support (col. 4, lines 44-56; col. 5, lines 25-39; Fig. 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the shaft of the adjustable perineal support of Kreuzer is secured to a rotatably mounted cylinder in connection with the patient support, as taught by Strange, in order to provide an improved distraction system that can support a patient in a particular position as needed.

Regarding claim 9, Kreuzer in view of Strange discloses the invention as described above and further discloses wherein the rotatably mounted cylinder is configured to selectively position the adjustable perineal post between (i) a first raised position in which the perineal post extends perpendicular to a plane defined by the patient support (Strange, Fig. 3), and (ii) a second lowered position (Strange, col. 5, lines 50-55) in which the perineal post extends parallel to the plane defined by the patient support (Kreuzer, [0033]).
	Regarding claim 10, Kreuzer in view of Strange discloses the invention as described above and further discloses wherein the first raised position of the perineal post is configured to allow distraction of a leg of the patient with the perineal post 2025 disposed in a crotch of the patient while a distracting force is81355.0001.02-66- applied to the leg of the patient (Kreuzer, [0024]), and the second lowered position configures the perineal post away from the crotch of the patient when the perineal post is unnecessary for leg distraction (Kreuzer, [0024], [0033]; it follows that when the post is positioned parallel to rail or bed it is not positioned between a patient’s legs and thus is unnecessary for leg distraction as it is incapable of leg distraction in this position).
.
Claim 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newkirk (2004/0133979) in view of Sanders (US 6378149) .
	Regarding claim 12, Newkirk discloses a distraction system (Fig. 6, [0003]), comprising: a table mount 14 (transvers bar 14, [0101]; see annotated Fig. 6 below; [101])

    PNG
    media_image2.png
    630
    805
    media_image2.png
    Greyscale


having a configuration for attachment to side rails 116 ([01116], annotated Fig. 6) of a surgical table 22 (patient support deck 22; annotated Fig. 6); a patient support 26, 28, 90, 106 (back support portion 26 and shoulder support portion 28, [101]; seat support 90, [0112]; head section 106, [0112], [0114]) in connection with the table mount (Fig. 6, [0115]), and the patient support having a configuration for supporting buttocks of a patient ([0112]); and a leg mount 64 (pair of leg supports 64 [0107]; see annotated Fig. 3 below and Applicant’s specification [00204]) 

    PNG
    media_image5.png
    636
    734
    media_image5.png
    Greyscale

in connection with the table mount (see annotated Fig. 3 above), the leg mount having a pair of leg supports 64, 70 (second traction bars 64, [107], annotated Fig. 3; threaded shaft of manual adjuster 70, [0108]), each of the leg supports configured to receive and support a leg support assembly ([0118]), and posts 66, 62 (multi-joint coupler 66, first traction bar 62, [0108], [0109]; annotated Fig. 3) mounted to the table mount ([0109], Fig. 3) and each of the leg supports ([0109], annotated Fig. 3), each of the posts including: a first link 86 (clevis 86; see annotated Fig. 3 above and annotated Fig. 21 below; [0109])


    PNG
    media_image6.png
    556
    740
    media_image6.png
    Greyscale

pivotally mounted to thereto at a first joint ([0107]-[0109]; see annotated Fig. 21 above); a second link 62 pivotally mounted thereto at a second joint ([0107]-[0109]; see annotated Fig. 21 above)  and knobs 72 in operable connection with the first joint and the second joint ([0109]).
	Newkirk does not disclose locking nuts in operable connection with the first and second joint.
	Sanders teaches an analogous distraction system (Fig. 1, col. 3, lines 34-51) having an analogous patient support 14, 16, 18 (table with head section14, upper body support section 16, lower body support section 18, col. 3, lines 34-51) and analogous posts 46 (mounting 

    PNG
    media_image7.png
    507
    799
    media_image7.png
    Greyscale


mounted to an analogous table mount 52 (torque tube 52, Fig. 5, col. 5, lines 9-37) and an analogous leg support 26 (sub assembly 26; col. 3, line 52 – col. 4, line 11; col. 4, lines 61-65) each of the posts including a first link 44 (cross pin assembly 44 including body portion 100; see annotated Fig. 5 above; col. 6, lines 1-47) pivotally mounted thereto at a first joint (col. 6, lines 1-32; annotated Fig. 5 and Fig. 6; section where first link joined to 152; ); an analogous second link 152 pivotally mounted thereto at a second joint (annotated Fig. 5; col. 6, lines 48-63); and locking nuts 180 (Fig. 14, col. 7, lines 19-39) in operable connection with the first joint and the second joint (col. 7, lines 19-57).  

Regarding claim 13, Newkirk in view of Sanders discloses the invention as described above and further discloses wherein the locking nuts in operable connection with the first joint and the second joint are selectively configurable to (1) allow free movement of at least one of the first joint and the second joint, and (2) lock against movement of at least one of the first joint and the second joint (Sanders col. 7, lines 19-57; Figs. 5-6; Sanders col. 4, lines 61-65).
Regarding claim 14, Newkirk in view of Sanders discloses the invention as described above and further discloses wherein the second link 62 contains a recess (at axis 58; Newkirk, [0108]; first traction bar 62 [second link] is connected to section traction bar 64 [leg support] via a threaded shaft [part of manual adjuster 70 which is part of leg support 64]; the threaded shaft extends along the axis; it follows that second link 62 has a recess through which threaded shaft extends) configured for receiving a portion of the leg support assembly (recess receives thread shaft of second traction bar 64 [leg support]; second traction bar 64 connected to leg assembly [0102]; thus the second link contains a recess configured for receiving a portion of the leg support assembly [leg support]), and the second link further includes a knob 72 selectively configurable for releasably securing the leg support assembly in the recess ([0118]).
	Newkirk in view of Sanders discloses the invention as described above.  Newkirk in view of Sanders does not disclose a locking nut selectively configurable for releasably securing the leg support assembly in the recess.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second link of the posts that contain a recess configured for receiving a portion of the leg support assembly of the distraction system of  Newkirk in view of Sanders further includes a locking nut selectively configurable for releasably securing the leg support assembly in the recess, as taught by Sanders, in order to provide an improved distraction system that has a user friendly mechanism for making and taking  apart connections.
Regarding claim 15, Newkirk in view of Sanders discloses the invention as described above and further discloses each of the leg supports is selectively configured for rotation about the posts ([Newkirk, 107]-[110]; Fig. 3) so as to selectively configure dispositions of the first link and the second link (Newkirk, [0109]) so as to selectively configure dispositions of the recess configured to receive the leg support assemblies (Newkirk, [0114]; [0118]).
  Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newkirk (2004/0133979) in view of Sanders (US 6378149) and in further view of Anderson (US 3135257).
Regarding claim 17, Newkirk in view of Sanders discloses the invention as described above.

Anderson teaches an analogous distraction system (Fig. 1) having an analogous pair of leg supports 16, 24 (foot plate 16, block 24) forming a pair of recesses 25  (openings 25) configured for receiving an analogous projection 26 of a leg support assembly 28 (sleeve member 28) wherein the recess operably engages with a locking nut 30 and the locking nut is selectively configurable for releasably securing the projection of the leg support assembly in the recess (Fig. 5, col. 3, lines 57-73).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the recess of the leg support of the distraction system of Newkirk in view of Sanders operably engages with a locking nut, and the locking nut is selectively configurable for releasably securing the projection of the leg support assembly in the recess, as taught by Anderson, in order to provide an improved distraction system which secures the leg support in a desired position.  
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newkirk (2004/0133979) in view of in view of Sanders (US 6378149) and in further view of Campagna (US 2020/0146639).
Regarding claim 18, Newkirk in view of Sanders discloses the invention as described above.
Newkirk in view of Sanders does not disclose a buttress in connection with table mount, patient support, and leg mount.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the distraction system of the combination of Newkirk and Sanders including table mount, patient support, and leg mount further comprises a buttress in connection with table mount, patient support, and leg mount, as taught by Campagna in order to provide an improved distraction system that is better supported. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.M./Examiner, Art Unit 3786                       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786